DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	Applicant's election with traverse of Invention 1 and SEQ ID NO: 7 in the reply filed on 05/18/2022 is acknowledged.  The arguments have been considered but are not persuasive.   As previously stated chromosomal over-expression of the RIA1 gene in itaconic acid production host microorganism is known in the art from WO2015140314 (09/24/2015; IDS filed 12/03/2020) which teaches a construct expressing RIA1 ("um05080)" was integrated at the ip locus in U.maydis (see paragraph [0238] andFigure 3B).  Watanabe et al. (Applied Microbiology and Biotechnology, Vol. 100, No. 7, 23 December 2015,  pages 3207-3217; IDS filed 12/03/2020) teaches random integration methods for random integration of constructs into a Pseudozyma sp., wherein two integrants were obtained which demonstrated high protein expression (see page 3214, right column).  Thus, it would have been obvious to use the random integration methods Watanabe et al to integrate the RIA1 gene of WO201514031 into the genome of an itaconic acid production host microorganism outside of an ip locus.  Further the claims are found to be obvious over
WO2015140314 (09/24/2015; IDS filed 12/03/2020) in view of Watanabe et al. (Applied Microbiology and Biotechnology, Vol. 100, No. 7, 23 December 2015,  pages 3207-3217; IDS filed 12/03/2020), Accession M9MCU5 (29-MAY-2013; PTO 892), WO2016/069849 (05/06/2016; IDS filed 12/03/2020), Zambanini et al. (BIOTECHNOLOGY FOR BIOFUELS, vol. 10, no.1, 19 May 2017 (IDS filed 12/03/2020) as stated below in the rejections of the claims under 35 USC 103.  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
Claims 11 and 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.


2.	Claim 1-10, 12, 13 and SEQ ID NO: 7 are under consideration in this Office Action.



Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 13 recite the phrase “which hybridizes under at least low stringency conditions” which renders the claims vague and indefinite since it is unclear what specific conditions are encompassed by “low stringency conditions”.  Nucleic acid hybridization assays are extremely sensitive to the conditions in which they are performed.  The buffer composition, pH, temperature, length of time, salt concentrations, quality and source of template nucleic acid, are all variables which determine the reproducibility of a given hybridization experiment.  For example, the definition of stringency as it pertains to hybridization conditions is subject to interpretation and is different from laboratory to laboratory.  Therefore, without a clear and explicit recitation of the conditions which were actually used, the skilled artisan would not be reasonably apprised of the metes and bounds of the claimed invention.  



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-10, 12, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of itaconic acid production host microorganisms, wherein the microorganism comprises at least one heterologous expression cassette integrated into the genome of the microorganism outside of an ip locus, wherein the expression cassette comprises: a) a genus of heterologous RIAl genes under the operable control of a functional promoter, and/or b) a genus of RIAl genes under the operable control of a heterologous functional promoter including any mutants and variants of RIAl genes of any nucleotide sequence and structure encoding any mutants and variants of RIAl proteins of any amino acid sequence and structure.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].   The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the claimed genus of itaconic acid production host microorganism. 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice other than integration of the RIA1 gene encoding the RIA1 protein comprising the amino acid sequence of SQ ID NO: 35 into the Pseudozyma tsukubaensisgeneome which inactivates the activity of the alcohol dehydrogenase comprising the amino acid sequence of SEQ ID NO: 7.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the RIA1 proteins encoded by the RIA1 genes, where overexpressing the RIA1 genes and any of the ADIl, MTT1, and TAD1 genes in any host cell results in the host cell producing increased amounts of itaconic acid production compared to a wild type host cell.  The specification does not describe and does not teach the specific amino acid residues that can be substituted, inserted, deleted, and combinations thereof in SEQ ID NO: 7 to obtain a protein comprising an amino acid sequence having 30% sequence identity to SEQ ID NO: 7 and alcohol dehydrogenase activity.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of itaconic acid production host microorganisms, wherein the microorganism comprises at least one heterologous expression cassette integrated into the genome of the microorganism outside of an ip locus, wherein the expression cassette comprises: a) a genus of heterologous RIAl genes under the operable control of a functional promoter, and/or b) a genus of RIAl genes under the operable control of a heterologous functional promoter including any mutants and variants of RIAl genes of any nucleotide sequence and structure encoding any mutants and variants of RIAl proteins of any amino acid sequence and structure.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
WO2015140314 (09/24/2015; IDS filed 12/03/2020) in view of Watanabe et al. (Applied Microbiology and Biotechnology, Vol. 100, No. 7, 23 December 2015,  pages 3207-3217; IDS filed 12/03/2020), Accession M9MCU5 (29-MAY-2013; PTO 892), WO2016/069849 (05/06/2016; IDS filed 12/03/2020), Zambanini et al. (BIOTECHNOLOGY FOR BIOFUELS, vol. 10, no.1, 19 May 2017 (IDS filed 12/03/2020).

WO2015140314 teaches a host cell genetically engineered to overexpress at least one of the nucleic acid molecules having a polynucleotide sequence selected from (a) a polynucleotide sequence having at least 30% sequence identity with the sequence of SEQ ID NO: 1, said polynucleotide sequence encoding a protein or fragment thereof having aconitate-delta-isomerase (ADI) activity; (b) a polynucleotide sequence having at least 50% sequence identity with the sequence of SEQ ID NO: 3, said polynucleotide sequence encoding a protein or fragment thereof having the activity of a multidrug transporter of the major facilitator superfamily, preferably of a transporter which exports itaconic acid out of the host cell; (c) a polynucleotide sequence having at least 50%» sequence identity with the sequence of SEQ ID NO: 4, said polynucleotide sequence encoding a protein or fragment thereof having the activity of a mitochondrial citrate transporter, preferably of a mitochondrial cis-aconitate transporter, (d) a polynucleotide sequence having at least 50%» sequence identity with the sequence of SEQ ID NO: 6, said polynucleotide sequence encoding a protein or fragment thereof having trans-aconitate decarboxylase (TAD) activity;
(e) a polynucleotide sequence having at least 50%» sequence identity with the sequence of SEQ ID NO: 8, said polynucleotide sequence encoding a protein or fragment thereof having the activity of a transcription factor for at least one of polynucleotide sequences of any one of SEQ ID NOs: 1, 3, 4, and/or 6 in comparison to a comparable host cell which has not been genetically altered; and  method of producing itaconic acid comprising culturing said recombinant host cell (see entire publication and claims especially claims 26-33).  WO2015140314 teaches a construct expressing RIA1 ("um05080)" was integrated at the ip locus in U.maydis (see paragraph [0238] and Figure 3B)

Watanabe et al. teach random integration methods for random integration of constructs into a Pseudozyma sp., wherein two integrants were obtained which demonstrated high protein expression (see page 3214, right column).

Accession M9MCU5 teaches the Pseudozyma Antarctica hydroxyacid-oxoacid transhydrogenase which belongs to the the iron-containing alcohol dehydrogenase family comprising an amino acid sequence that is 93.1% identical to SEQ ID NO: 7 and encoding polynucleotide (see attached record).

WO2016/069849 teaches a transgenic oleaginous fungus, the fungus comprising at least a first transgenic nucleic acid molecule encoding a cis-aconitic acid decarboxylase (CAD) enzyme operably linked to a promoter functional in the fungus and at least a second genetic modification that increases expression or activity of a gene product selected from the group consisting of AMP deaminase (AMPD), iron-regulatory protein, aconitase, citrate synthase, small acid resistance transporter, citrate transport protein and phosphofructokinase.  See entire publication and claims especially claims 1-15.

Zambanini et al. teach efficient itaconic acid production from glycerol with Ustilago vetiveriae TZ1. Zambanini et al. that overexpression of ria1 or mtt1, encoding a transcriptional regulator and mitochondrial transporter, respectively, from the itaconate cluster of U. maydis resulted in a 2.0-fold (ria1) and 1.5-fold (mtt1) higher itaconate titer in comparison to the wild-type strain, simultaneously reducing malate production by 75 and 41%, respectively.  See entire publication and abstract especially Results section.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by integrating the construct expressing RIA1 of WO2015140314 into the genome of the Ustilago vetiveriae host of Zambanini et al. or Pseudozyma sp. of Watanabe et al. outside of an ip locus as recited in the claims which disrupts and/or inactivates the expression of the alcohol dehydrogenase taught by Accession M9MCU5 using the integration methods taught by Watanabe et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have recombinant host cell that can produce large amounts of itaconic acid wherein the expression level compared to the corresponding wild type strain cultivated under identical conditions of the RIAl gene is increased by a factor of at least 50. In view of the reference teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the construct expressing RIA1 of WO2015140314 into any of the recited positions.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because integration methods for producing host microorganisms for producing itaconic acid are known in the art as shown by the reference teachings. Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652